Title: To Thomas Jefferson from Isaac Briggs, 26 April 1802
From: Briggs, Isaac
To: Jefferson, Thomas


            Respected Friend,
              Sharon, near Brookeville, 26th. of the 4th. Month 1802.
            It was with a high degree of satisfaction, I observed in a letter I lately received from my friend Dr. Saml L. Mitchill of New York, the following paragraph:—”In consequence of a suggestion of the President of the United States, I had previously written to Mr. L’Hommedieu an account of the Project of attempting to mature a National Agricultural Society. I hope these communications will have their effect and dispose the friends of Agriculture in the different States to cultivate intercourse with each other;—and eventually to mature a plan upon a scale equal to the importance of the subject in which they are engaged.”
            Since the receipt of Dr. Mitchill’s letter the President of the Farmers’ Society in this neighbourhood has received a circular communication from the Society instituted for the promotion of Agriculture, Arts, and Manufactures in New York, inviting us and other similar societies to concur with them in appointing delegates to meet at the seat of Congress during their session.
            The pleasure I derive from a knowledge of these events receives no small augmentation from a recollection of the correspondence which I assumed the liberty of commencing with thee.
            If I use greater freedom than becomes the extreme difference of our spheres in society, I must draw my excuse from thy own facility of access, and inviting affability, which have encouraged me to proceed; in addition to the pleasure I have always enjoyed in intercourse with men of science.
            There is no doubt but our society will concur in the plan proposed by that of New York—We shall then want some members, resident in the City of Washington, delegated to meet in the National Society, on our behalf. I have already, by his permission, proposed Secretary Madison, as an Honorary member—his name will be submitted to ballot, at our next meeting, on the 8th. day of next month.
            The principal object of this letter is to solicit permission to propose thy name also.—Our meetings are quarter-yearly, and a candidate cannot be elected at the meeting in which he is proposed. May I expect information on this point previously to our next meeting? The mail for Brookeville, is closed in Washington, in the evening, I believe, of the third day of each week.
            
            What is the President’s opinion of Thomas Moore’s performance?—It is his first as an Author.
            I am, with much respect, Thy friend,
            Isaac Briggs.
          